   Case 16-21834                Doc 31          Filed 12/10/18 Entered 12/10/18 12:36:39                                   Desc Main
                                                 Document     Page 1 of 10


B 2100A (Form 2100A) (12/15)


                           UNITED STATES BANKRUPTCY COURT
                                                            District of Utah


IN RE: Valerie Sue Huffman ,                                                                CASE NO. 16-21834 JTM


                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association as                                     MTGLQ Investors, L.P.
Trustee of Chalet Series III Trust
             Name of Transferee                                                                 Name of Transferor

Name and Address where notices to transferee                               Court Claim # (if known): 4-1
should be sent:                                                            Amount of Claim: $111,564.38
                                                                           Date Claim Filed: 07/14/2016
SN Servicing Corporation
323 Fifth St
Eureka, CA 95501

Phone: N/A                                                                 Phone: 800-365-7107
Last Four Digits of Acct #: 7550                                           Last Four Digits of Acct. #: 0902

Name and Address where transferee payments
should be sent (if different from above):

SN Servicing Corporation
PO Box 660820
Dallas, TX 75266-0820

Phone: N/A
Last Four Digits of Acct #: 7550

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Brian J. Porter                                                     Date: December 10, 2018
            Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 16-21834     Doc 31     Filed 12/10/18 Entered 12/10/18 12:36:39            Desc Main
                              Document     Page 2 of 10



                              MAILING CERTIFICATE

        The undersigned hereby certifies that a true and correct copy of this Transfer of

 Claim was mailed by first class mail, postage prepaid, or via ECF, this 10th day of

 December, 2018, to each of the following:

           Valerie Sue Huffman                       Russell B. Weekes
           758 Sunrise Lane                          Via ECF
           Tooele, UT 84074                          Debtor’s Attorney
           Debtor
                                                     Lon Jenkins
           United States Trustee                     Via ECF
           Via ECF                                   Chapter 13 Trustee

                                                           /s/ Brian J. Porter
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 3 of 10
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 4 of 10
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 5 of 10
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 6 of 10
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 7 of 10
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 8 of 10
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 9 of 10
Case 16-21834   Doc 31   Filed 12/10/18 Entered 12/10/18 12:36:39   Desc Main
                          Document     Page 10 of 10
